Citation Nr: 1618718	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-26 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and A.A.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In February 2015, the Veteran and his sister, A.A., testified before the undersigned Veterans Law Judge at the RO in Manila.  A transcript of that proceeding is of record.


FINDINGS OF FACT

1. In August 2004, the Veteran sought to reopen his claim of service connection for a low back disability.  By a November 2004 rating decision, the RO denied the Veteran's claim on the basis that no new and material evidence had been submitted with the Veteran's claim to reopen.  The Veteran did not perfect an appeal of the November 2004 rating decision.

2. Evidence received since the November 2004 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability and raises a reasonable possibility of substantiating the Veteran's claim.

3. A low back disability did not have its clinical onset in service and is not otherwise related to active duty; arthritis was not exhibited in the first post service year.


CONCLUSIONS OF LAW

1. The November 2004 rating decision that denied the application to reopen the claim of service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the November 2004 rating decision in connection with the Veteran's claim of service connection for a low back disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. A low back disability was not incurred or aggravated in service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board notes that because the claim for service connection is being reopened, any deficiency with regard to new and material evidence is not prejudicial to the Veteran as the matter is being reopened.

VA's duty to notify has been satisfied through a notice letter dated July 2011, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained. 

The Veteran was afforded a VA examination in June 2012.  The examiner offered an etiological opinion regarding the disability on appeal and supported his conclusions with a cogent rationale.  The Board considers the examination report adequate for adjudication purposes for the service connection issues being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

The Veteran initially filed a claim for service connection for a low back disability in March 1998.  That claim was ultimately denied in a November 2001 rating decision as there was no evidence that a current low back disability was related to service.  The Veteran did not appeal the November 2001 rating decision and it is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

In August 2004, the Veteran sought to reopen the claim of service connection for a low back disability.  By a November 2004 rating decision, the RO denied reopening the claim as there was no new and material evidence submitted.  The Veteran did not disagree with the November 2004 rating decision.  Thus, it is final.  Id.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App 273, 283 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that new and material evidence has been submitted sufficient to reopen the Veteran's claim of service connection for a low back disability.  In particular, the Board's focus is directed towards the Veteran's testimony at his February 2015 Board hearing.  There, the Veteran testified that a doctor told him that his low back disability was related to service.  See Board Hearing Transcript (Tr.) at 7.

The RO denied reopening the Veteran's claim, in part, because there was no evidence that the Veteran's low back disability was related to service.  The new evidence, the Veteran's testimony at his February 2015 Board hearing is material as it suggests a possible link between a low back disability and service.  As such, the matter is reopened.

Merits

As the Board has determined that new and material evidence as to the issue of service connection for a low back disability has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits. The discussion in the statement of the case essentially considered the Veteran's claim on the merits.  Additionally the Veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.

The Veteran has been diagnosed with a low back disability.  At his June 2012 VA examination, a diagnosis of spinal stenosis due to degenerative discospondylosis of the lumbar spine was rendered.  The June 2012 VA examination report noted that X-rays showed evidence of arthritis.  The same is true of an October 2001 VA Examination, where arthritis of the lumbosacral spine was diagnosed.

In service, a December 1981 Emergency Care and Treatment record noted an acute onset of low back pain with radicular symptoms.  Muscle spasms were noted.  A lumbosacral strain was diagnosed.  

Recurrent back pain was noted in a November 1991 Report of Medical History.  The Veteran reported low back pain since a motor vehicle accident in July 1991.  A November 1991 Report of Medical Examination noted chronic low back pain status post motor vehicle accident.  An orthopedic consultation was recommended.  A September 1992 service treatment record (STR) notes that the Veteran sustained a low back injury in a motor vehicle accident in 1991.  The Veteran complained of chronic low back pain while sitting.  Upon separation in November 1992, the Veteran stated that he was in good health and denied any recurrent back pain.  See November 1992 Report of Medical History.  Additionally, upon separation, the Veteran's spine was evaluated as clinically normal.  See November 1992 Report of Medical Examination.

In June 2012, the Veteran was afforded a VA examination.  There, the examiner opined that is was less likely than not that the Veteran's low back disability was related to service.  As rationale, the examiner noted the incidences of low back pain in service.  Regarding the 1981 episode, the examiner noted that the Veteran experienced back pain after standing up from sitting for a long time.  The examiner explained that such pain healed and resolved without any sequelae.  Then, the examiner discussed the July 1991 motor vehicle accident.  The examiner noted that X-rays of the cervical spine only, not the lumbar spine, were taken.  The examiner stated this indicates a neck, not back, injury was the result of the motor vehicle accident.  Indeed, the examiner stated that had a low back injury resulted, X-rays of the low back would have been ordered, given the cervical spine X-rays.

The examiner then went on to explain that the Veteran denied recurrent back pain upon separation.  The examiner also stated there was no evidence that a lumbar strain manifested to a compensable degree within a year of separation.  Finally, the examiner explained that following separation, the Veteran took a position as a storekeeper in 1994 as a merchant marine, indicating that the Veteran had no low back problems in the years immediately following his separation.  As the examiner provided a clear opinion supported by a cogent rationale, the opinion is probative. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604   (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

The Board notes that while the Veteran was afforded a VA examination in September 2001, no etiological opinion was provided in conjunction with that examination.

At his February 2015 Board hearing, the Veteran testified that his doctor stated that the Veteran's current back problems are related to his back problems in service.  See Board Hearing Tr. at 7.  The Veteran is competent to relay this statement.  However, the probative value of that secondhand account is severely limited as there is no rationale upon which to determine how the doctor purportedly came to that conclusion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (much of a medical opinion's probative value is found in its rationale supporting the conclusion).  Indeed, the Court has explained that a secondhand opinion ". . . is simply too attenuated and inherently unreliable to constitute [competent] 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The Veteran also stated that a surgeon indicated that the Veteran's back disability was related to service.  See Board Hearing Tr. at 10.  While the Veteran is competent to report what he was told by a doctor, hearsay medical evidence, as transmitted by layperson, is of limited probative value.  The connection between what a physician said and layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the Veteran testified that the positive medical opinion was in the record, but there is nothing in the record to support this.  

Indeed, after a review of the evidence, no medical professional has opined that the Veteran's current low back disability is related to service and supported such an opinion with a rationale.  In this regard, Dr. J.W.E.M., M.D., authored a statement in August 2004, noting that the Veteran received consultation in the military for low back pain, but not that a low back disability was related to service.  The same is true of a June 2011 statement from Dr. J.W.E.M., in which he notes low back pain in service, but does not relate a current disability to service, let alone provide a supporting rationale for such a conclusion.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). The general principle that trauma can cause arthritis is commonly known and, therefore, the Veteran's testimony that his arthritis is related to his in-service motor vehicle accident has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value. 

The Board finds that the weight of the evidence is against the Veteran's claim.  The most probative evidence is the June 2012 VA examiner's opinion.  He explained why the Veteran's current low back disability was not related to service, to include his documented complaints of low back pain and a motor vehicle incident.  In contrast, no medical profession has provided an opinion with supporting rationale as to why a current low back disability is related to service.  Further, the June 2012 VA examiner provided an opinion as to why the Veteran's low back disability was not related to service, which is far more probative than the Veteran's statement that his low back disability is related to service.  For those reasons, the weight of the evidence is against a finding that the Veteran's current low disability is related to service.

The Board notes that the Veteran contends that low back pain began in 1991, during service.  See, e.g., October 2001 VA General Medical Examination.  However, in April 2011, the Veteran stated that he had only experienced low back pain for two weeks.  See April 2011 Military Sealift Fleet Support Command Medical Summary Form.  Indeed, a medical certificate from Dr. L.D.V-A, M.D., notes that the Veteran has had low back pain since May 15, 2011, not since service.  See May 2014 Medical Certificate of Dr. L.D.V-A.  To that end, the Veteran noted that low back pain occurred after he fell while attempting to transfer to his bed.  See May 2014 Physical Therapy Note.  As the Veteran has provided conflicting reports as to the onset of his low back pain, the Board finds his statement that he has experienced low back pain continuously since service not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements . . . .").  As there is no credible evidence that the Veteran has experienced low back pain continuously since service, service connection based on the theory of continuity of symptomatology is not warranted.

Finally, there is no evidence that arthritis manifested to a compensable degree within the first post-service year.  Indeed, the June 2012 VA examiner pointed such out.  As such, presumptive service connection under 38 C.F.R. § 3.307 is not warranted.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for an abdominal hernia is denied.  See 38 U.S.C.A §5107.


ORDER

New and material evidence having been submitted, the claim of service connection for a low back disability is reopened.  To this extent only, the claim is granted.

Entitlement to service connection for a low back disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


